IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37113

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 603
                                                )
       Plaintiff-Respondent,                    )     Filed: August 24, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MARGARITA T. ZEPEDA,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Appeal from judgment of conviction and sentence for forgery, dismissed.

       Greg S. Silvey, Kuna, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Chief Judge, GUTIERREZ, Judge
                                     and GRATTON, Judge

PER CURIAM
       Margarita T. Zepeda was charged with two counts of forgery, Idaho Code § 18-3601.
Pursuant to a plea agreement, Zepeda pleaded guilty to one count, and the State dismissed the
other count, agreed not to file a persistent violator enhancement, and agreed to recommend a
unified sentence of thirteen years with five years determinate. As a term of the plea agreement,
Zepeda expressly waived her right to appeal any issues “involving the plea or the sentencing and
any rulings made by the court,” except that she retained the right to appeal the sentence if the
court exceeded the State’s sentencing recommendation. The district court imposed the sentence
recommended by the State, a unified thirteen-year term with five years determinate, to run
concurrently with Zepeda’s sentence in another case. Zepeda appeals, contending only that her
sentence is excessive.


                                               1
       A criminal defendant may waive her appellate rights as a term of a plea agreement, and
such a waiver is enforceable. State v. Murphy, 125 Idaho 456, 457, 872 P.2d 719, 720 (1994).
Here, Zepeda has presented no argument as to why the waiver of her right to appeal should be
deemed invalid or unenforceable. Therefore, it appearing that Zepeda has waived the right to
appeal the only issue that she attempts to raise to this Court, the appeal is hereby dismissed.




                                                 2